LAWRENCE, J.
We have for review a default final order, issued by the Department of Business and Professional Regulation, Division of Florida Land Sales, Condominiums, and Mobile Homes (Department), imposing upon the appellants a civil penalty in the amount of $22,223 for various violations of the Condo*460minium Act, Chapter 718, Florida Statutes (1997). Appellants challenge that portion of the final order related to the imposition of individual liability as to the corporate trustees and the officers of the limited partnership.
Based upon the specific concession of the Appellee Department that the limited partners and corporate trustees are relieved of liability for the matters set forth in the notice, we reverse and remand with instructions to vacate that part of the final order which imposes liability on the limited partners and corporate trustees.
REVERSED and REMANDED with instructions.
WOLF and KAHN, JJ., CONCUR.